      Case 2:18-cv-00178-RMP    ECF No. 37    filed 04/19/19   PageID.330 Page 1 of 25




1                                            JUDGE ROSANNA MALOUF PETERSON
2
     Andrew S. Biviano, WSBA #38086
3
     Breean L. Beggs, WSBA #20795
4    Mary Elizabeth Dillon, WSBA #50727
     PAUKERT & TROPPMANN, PLLC
5
     522 W. Riverside Ave, Suite 560
6    Spokane, WA 99201
     509-232-6670
7

8
     Toby J. Marshall, WSBA #32726
     TERRELL MARSHALL LAW GROUP PLLC
9    936 North 34th Street, Suite 300
     Seattle, Washington 98103
10
     (206) 816-6603
11

12                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
13

14
     JOSHUA BRENT STULLER,
15
                       Plaintiff,                  NO. 2:18-CV-178-RMP
16

17
           vs.                                     SECOND AMENDED COMPLAINT
                                                   FOR DAMAGES AND INJUNCTIVE
18   CHELAN COUNTY, WASHINGTON;                    AND DECLARATORY RELIEF FOR
     BILL LARSEN, in his official capacity         VIOLATIONS OF CIVIL RIGHTS
19
     as Interim Director of the Chelan
20   County Regional Justice Center;               JURY TRIAL DEMANDED
     LESLIE CARLSON, in her official
21   capacity as the Chelan County Regional
22   Justice Center Mental Health Manager;
     and their officers, agents, employees,
23   and successors,
24
                       Defendants.
25
                                                               PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                        Attorneys At Law
     • Page 1                                                     522 W. Riverside, Suite 560
                                                                     Spokane, WA 99201
                                                                  Telephone (509) 232-7760
      Case 2:18-cv-00178-RMP      ECF No. 37   filed 04/19/19   PageID.331 Page 2 of 25




1
                                     I. INTRODUCTION
2
           1.1    Plaintiff brings this action to stop the Chelan County Regional Justice
3

4    Center (CCRJC) from unconstitutionally, illegally, and cruelly subjecting inmates with

5    disabilities to solitary confinement, resulting in suffering and psychological harm.
6
           1.2    Prolonged solitary confinement has long been recognized and proven to be
7
     a severe form of punishment or mistreatment, even torture. The isolation is especially
8

9    harmful to people with mental illness, who predictably deteriorate, suffering increased
10
     psychosis, paranoia, depression, anxiety, and self-harm.
11
           1.3    Defendants, acting under color of state law, operate the CCRJC and
12

13
     implement policies, patterns, practices, and custom that routinely subject inmates with

14   medical, mental, or behavioral health problems to lengthy solitary confinement and
15
     isolation without reasonable justification. While they may offer pretextual reasons such
16
     as security or medical concerns, these concerns could be adequately addressed in other
17

18   ways. In fact, the solitary confinement is imposed for no other reason than the inmates’

19   disability. Defendants thus treat the most vulnerable inmates in a way that exacerbates
20
     their illnesses and suffering, violating constitutional and statutory law, correctional
21
     facility guidelines, and basic standards of human decency.
22

23         1.4    Defendants compound the problem by failing to provide reasonably

24   necessary medical, mental, substance abuse, and behavioral treatment to Plaintiff and
25
                                                                PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                         Attorneys At Law
     • Page 2                                                      522 W. Riverside, Suite 560
                                                                      Spokane, WA 99201
                                                                   Telephone (509) 232-7760
      Case 2:18-cv-00178-RMP      ECF No. 37   filed 04/19/19   PageID.332 Page 3 of 25



     other inmates with disabilities. Inmates may go without a proper medication assessment
1

2    and regimen and basic treatment, including socialization, family visits, and therapy.
3
           1.5    Defendants’ failure to exercise appropriate supervisory authority over the
4
     CCRJC and to prevent the psychological injury and deterioration of the most vulnerable
5

6
     in their care is plainly unlawful. The Eighth Amendment’s prohibition on cruel and

7    unusual punishment and the Fourteenth Amendment’s guarantee of due process together
8
     protect individuals’ right to be free from a substantial risk of serious harm while
9
     incarcerated. These protections include the right to constitutionally adequate mental
10

11   health treatment and the right to be free from the unnecessary and wanton infliction of

12   pain and suffering.
13
           1.6    Moreover, Title II of the Americans with Disabilities Act (ADA) and
14
     Section 504 of the Rehabilitation Act prohibit the use of solitary confinement to
15

16   warehouse people with disabilities and require that such individuals be provided with
17   equal access to the programs, services, and activities offered in the CCRJC.
18
           1.7    These federal laws prohibit the discriminatory use of force and restraints on
19
     people in response to non-violent behavior directly related to their disabilities and
20

21   require that Defendants make reasonable modifications to their policies, practices, and
22
     procedures to avoid discrimination on the basis of disability.
23
           1.8    Defendants’ long-standing pattern and practice of neglect has directly
24

25
                                                                PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                            Attorneys At Law
     • Page 3                                                         522 W. Riverside, Suite 560
                                                                         Spokane, WA 99201
                                                                      Telephone (509) 232-7760
      Case 2:18-cv-00178-RMP     ECF No. 37    filed 04/19/19   PageID.333 Page 4 of 25



     caused serious, ongoing, and irreparable harm to Plaintiff and others. These harmful
1

2    actions are in violation of the Eighth and Fourteenth Amendments to the United States
3
     Constitution, the Americans with Disabilities Act, and the Rehabilitation Act of 1973.
4
                                          II. PARTIES
5

6
           A.    PLAINTIFF

7          2.1   Plaintiff Joshua Stuller was incarcerated in the Chelan County Regional
8
     Justice Center (“CCRJC”) for thirteen months, from October 11, 2015 until November
9
     1, 2016. He was then, and is now, a qualified individual with a disability as that term is
10

11   defined in 42 U.S.C. § 12102 and 29 U.S.C. § 705(9)(B), as he has been diagnosed with

12   schizophrenia, depression, and anxiety. Upon admission and throughout his stay at
13
     CCRJC, he experienced visual and auditory hallucinations including hearing voices, as
14
     well as delusions and flashbacks. He also experienced frightening nightmares and
15

16   difficulty sleeping.
17         2.2   Despite clear evidence of serious mental health issues, and in the face of
18
     best practices to the contrary, CCRJC staff denied Mr. Stuller access to basic mental
19
     health treatment and improperly retained him in solitary confinement for the thirteen-
20

21   month duration of his stay, causing him severe psychological and emotional suffering,
22
     exacerbating his mental health symptoms, placing him at unreasonable risk of self-harm
23
     and psychological decompensation, along with unrelieved suffering from his illness.
24

25
                                                                PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                         Attorneys At Law
     • Page 4                                                      522 W. Riverside, Suite 560
                                                                      Spokane, WA 99201
                                                                   Telephone (509) 232-7760
      Case 2:18-cv-00178-RMP      ECF No. 37    filed 04/19/19   PageID.334 Page 5 of 25



           B.    DEFENDANTS
1

2          2.3   Defendant Chelan County (the “County”) is municipality chartered under
3
     the laws of Washington and is a public entity as that term is defined in 42 U.S.C. §
4
     12131(1). The County operates and manages CCRJC and by law retains ultimate
5

6
     authority over and responsibility for ensuring the health, safety and welfare of Plaintiff

7    Stuller and other inmates in a manner that comports with all legal obligations.
8
           2.4   Defendant Bill Larsen is the Interim Director of CCRJC. He is responsible
9
     for the supervision of CCRJC employees, the proper execution of CCRJC policies, and
10

11   the lawful treatment of individuals confined to CCRJC. As an employee of Chelan

12   County, he acts under color of state law. Director Larsen is sued in his official capacity.
13
           2.5   Defendant Leslie Carlson is the Mental Health Manager for CCRJC. She is
14
     responsible for the leadership, oversight, and clinical direction of the Mental Health
15

16   Program, ensuring compliance with governing laws and regulations, and that the Mental
17   Health Program at CCRJC provides incarcerated persons a community standard of care
18
     and that ethical and professional standards of practice are maintained. Ms. Carlson is
19
     sued in her professional capacity.
20

21                         III.   JURISDICTION AND VENUE
22
           3.1   This Court has jurisdiction over the claims brought under federal law
23
     pursuant to 28 U.S.C. §§1331 and 1343. Plaintiff seeks damages and declaratory and
24

25
                                                                 PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                          Attorneys At Law
     • Page 5                                                       522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
         Case 2:18-cv-00178-RMP        ECF No. 37   filed 04/19/19   PageID.335 Page 6 of 25



     injunctive relief under 28 U.S.C. §§ 1343, 2201, and 2202, 29 U.S.C. § 794a, and 42
1

2    U.S.C. §§ 1983 and 12117(a).
3
              3.2   Venue is properly in this Court pursuant to 28 U.S.C. § 1391(b) because
4
     Plaintiff’s claims for relief arose in this District and one or more of the Defendants reside
5

6
     in this District.

7                              IV.      FACTUAL ALLEGATIONS
8
              A.    Solitary Confinement Is a Form of Torture that Causes Devastating
9                   and Permanent Damage.
10
              4.1   Solitary confinement is generally recognized as the isolated confinement of
11
         an inmate in a locked cell, where the inmate is removed from the general inmate
12

13
         population and deprived of meaningful contact with other people, for twenty-two to

14       twenty-four hours per day.1
15
              4.2   It is well established that solitary confinement and extended cell
16
         confinement can have devastating effects on the mental well-being of a person.2
17

18            4.3   Indeed, solitary confinement has been described as a form of torture by the

19

20

21   1
       See, e.g., U.S. Dep’t of Justice, Report and Recommendations Concerning the Use of Restrictive
     Housing p. 3 (2016), available at https://www.justice.gov/dag/file/815551/download (last accessed
22   May 30, 2018); Nat’l Comm’n on Corr. Health Care, Position Statement: Solitary Confinement
     (Isolation) (2016), available at http://www.ncchc.org/solitary-confinement (last accessed May 30,
23   2018).
     2
       Anna Guy, Amplifying Voices of Inmates with Disabilities Prison Project, Locked Up and Locked
24
     Down: Segregation of Inmates with Mental Illness 12 – 15 (2016), available at
25
     http://avidprisonproject.org. (last accessed May 30, 2018).
                                                                      PAUKERT & TROPPMANN, PLLC
         SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                            Attorneys At Law
         • Page 6                                                         522 W. Riverside, Suite 560
                                                                             Spokane, WA 99201
                                                                          Telephone (509) 232-7760
         Case 2:18-cv-00178-RMP       ECF No. 37    filed 04/19/19   PageID.336 Page 7 of 25



         United Nations Special Rapporteur on Torture.3
1

2             4.4      Even in adults without mental illness or other vulnerabilities, “negative
3
         health effects can occur after only a few days in solitary confinement, and the health
4
         risks rise with each additional day spent in such conditions.”4 “Research further shows
5

6
         that solitary confinement appears to cause ‘psychotic disturbances,’ a syndrome that has

7        been described as “prison psychoses”. Symptoms can include anxiety, depression,
8
         anger, cognitive disturbances, perceptual distortions, paranoia and psychosis and self-
9
         harm. 5
10

11            4.5      The United Nations report continues:

12
                   Some individuals experience discrete symptoms while others experience
                   a ‘severe exacerbation of a previously existing mental condition or the
13                 appearance of a mental illness where none had been observed before”.
                   Still, a significant number of individuals will experience serious health
14
                   problems regardless of the specific conditions, regardless of time and
15                 place, and regardless of pre-existing personal factors.6
16
              4.6      The tortuous and devastating effects of solitary confinement are even more
17
         severe when imposed upon people with mental illness or other disabilities. The
18

19
         American Psychiatric Association approved in 2012, and retained in 2017, its Position

20

21   3
       Juan Méndez, Interim Report of the Special Rapporteur of the Human Rights Council on torture and
     other cruel, inhuman or degrading treatment or punishment, at 19-21, U.N. Doc. A/66/268 (Aug. 5,
22   2011), available at https://documents-dds-
     ny.un.org/doc/UNDOC/GEN/N11/445/70/PDF/N1144570.pdf?OpenElement (last accessed May 30,
23   2018).
     4
       Id., p. 17, ¶ 62.
24   5
       Id., p. 18, ¶ 62.
     6
25
       Id., p. 18, ¶ 63.
                                                                      PAUKERT & TROPPMANN, PLLC
         SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                           Attorneys At Law
         • Page 7                                                        522 W. Riverside, Suite 560
                                                                            Spokane, WA 99201
                                                                         Telephone (509) 232-7760
         Case 2:18-cv-00178-RMP     ECF No. 37    filed 04/19/19   PageID.337 Page 8 of 25



         Statement on Segregation of Prisoners with Mental Illness, stating: “Prolonged
1

2        segregation of adult inmates with serious mental illness, with rare exceptions, should
3
         be avoided due to the potential for harm to such inmates.”7
4
              4.7    Even more directly, the United Nations Standard Minimum Rules for the
5

6
         Treatment of Prisoners (the Mandela Rules) state that “solitary confinement should be

7        prohibited in the case of prisoners with mental or physical disabilities when their
8
         conditions would be exacerbated by such measures.”8
9
              4.8    For these reasons and many others, the National Commission on
10

11       Correctional Health Care (“NCCHC”), one of the foremost authorities on health care in

12       jails, forcefully opposes the imposition of isolation and solitary confinement on all
13
         prisoners, and especially on people with mental illness. Included in its Position
14
         Statement are the following unambiguous principles:
15

16                  a.     Prolonged (greater than 15 consecutive days) solitary confinement is
17       cruel, inhumane, and degrading treatment, and harmful to an individual’s health.
18
                    b.     Juveniles, mentally ill individuals, and pregnant women should be
19
         excluded from solitary confinement of any duration.
20

21

22   7
       Available at
     http://www.dhcs.ca.gov/services/MH/Documents/2013_04_AC_06c_APA_ps2012_PrizSeg.pdf (last
23   accessed June 6, 2018).
     8
       Available at
24
     http://www.unodc.org/documents/commissions/CCPCJ/CCPCJ_Sessions/CCPCJ_24/resolutions/L6_
25
     Rev1/ECN152015_L6Rev1_e_V1503585.pdf (Rule 45) (last accessed June 6, 2018).
                                                                   PAUKERT & TROPPMANN, PLLC
         SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                         Attorneys At Law
         • Page 8                                                      522 W. Riverside, Suite 560
                                                                          Spokane, WA 99201
                                                                       Telephone (509) 232-7760
         Case 2:18-cv-00178-RMP     ECF No. 37      filed 04/19/19   PageID.338 Page 9 of 25



                     c.     Correctional health professionals should not condone or participate
1

2        in cruel, inhumane, or degrading treatment of adults or juveniles in custody.
3
                     d.     Prolonged solitary confinement should be eliminated as a means of
4
         punishment.
5

6
                     e.     Solitary confinement, as an administrative method of maintaining

7        security, should be used only as an exceptional measure when other, less restrictive
8
         options are not available, and then for the shortest time possible. Solitary confinement
9
         should never exceed 15 days. In those rare cases where longer isolation is required to
10

11       protect the safety of staff and/or other inmates, more humane conditions of confinement

12       need to be utilized.9
13
              4.9    With virtually every medical, psychological, and mental health
14
     organization speaking in unison to condemn and encourage the prohibition of solitary
15

16   confinement of person with mental illness, numerous federal courts have found the
17   solitary confinement of the mentally ill to be unconstitutional. See, e.g. Madrid v.
18
     Gomez, 889 F. Supp. 1146, 1265-66 (N.D. Cal. 1995).
19
              B.     Defendants Have an Official Policy and Practice of Subjecting
20
                     Inmates to Solitary Confinement Based Solely on Their Disability.
21
              4.10 Site visits and investigations of the CCRJC by monitoring group Disability
22

23

24   9
      National Commission on Correctional Health Care, Solitary Confinement, April 10, 2016, available
25
     at https://www.ncchc.org/solitary-confinement (last accessed June 6, 2018).
                                                                      PAUKERT & TROPPMANN, PLLC
         SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                           Attorneys At Law
         • Page 9                                                        522 W. Riverside, Suite 560
                                                                            Spokane, WA 99201
                                                                         Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP      ECF No. 37    filed 04/19/19   PageID.339 Page 10 of 25



     Rights Washington has revealed that inmates with mental illness or other disabilities
1

2    seem to generally be housed in segregation. See Exhibit A: Cruel But Not Unusual,
3
     Solitary Confinement in Washington’s County Jails (2016).
4
           4.11 This general practice of housing inmates with disabilities in segregation is
5

6
     implemented pursuant to CCRJC’s inmate classification policy that provides that solitary

7    confinement will be imposed upon inmates “who require segregation because of such
8
     medical conditions as communicable diseases, or such mental conditions necessitating
9
     segregation from general population (danger to self or others).”
10

11         4.12 The CCRJC Inmate Handbook provides: “You will be interviewed and

12   classified based upon your behavior, current charge and past criminal history. You will
13
     be assigned a custody level, dressed in a corresponding colored uniform and given a
14
     housing assignment to be determined by the Objective Jail Classification deputies. Your
15

16   custody level is subject to review every 60 days, and may go up or down based on your
17   behavior and any changes in charges.”
18
           4.13 The CCRJC Inmate Handbook further provides: “Inmates who require
19
     special housing to ensure their safety, the security of the facility or the safety of other
20

21   inmates in general population will be housed in Administrative Segregation. This is a
22
     level of custody into which an inmate may be classified as a result of staff determination
23
     that the inmate presents a substantial risk to the security or order of the institution or
24

25
                                                                 PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                          Attorneys At Law
     • Page 10                                                      522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP      ECF No. 37    filed 04/19/19   PageID.340 Page 11 of 25



     safety of the inmate or others. Inmates in this category require separation from the
1

2    general population and strict supervision in a highly structured, controlled setting.
3
     Inmates who break the rules of the facility, are infracted, found or plead guilty will be
4
     placed in Disciplinary Segregation.”
5

6
           4.14 Thus, Defendants impose solitary confinement conditions upon inmates

7    with disabilities that are substantially equivalent to the conditions imposed upon other
8
     inmates as punishment.
9
           C.     Defendants Fail to Provide Adequate Medical and Mental Health Care
10

11         4.15 Defendants fail to provide adequate medical care to inmates, to include poor

12   treatment and management of Plaintiff’s diabetes.
13
           4.16 There is no designated mental health treatment unit at CCRJC. It employs
14
     a Mental Health Manager and some cursory mental health monitoring and screening but
15

16   does not provide full mental health counseling and psychiatric treatment with medication
17   management.
18
           4.17 Due to the lack of general mental health screening and treatment by
19
     qualified staff, Defendants use solitary confinement and suicide watch as a substitute for
20

21   mental health services, even if the mentally ill inmate does not express suicidal ideation
22
     or threats of self-harm.
23
           4.18 Defendants fail to provide adequate psychiatric treatment of mental health
24

25
                                                                 PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                          Attorneys At Law
     • Page 11                                                      522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP       ECF No. 37    filed 04/19/19   PageID.341 Page 12 of 25



     disorders, to include psychiatric care and medication management. Treatment is
1

2    provided by people who are not doctors and are not qualified to do a full psychiatric
3
     assessment and prescribe appropriate medications. Defendant Carlson reviewed Plaintiff
4
     Stuller’s condition and status and noted his psychotic symptoms but did not provide a
5

6
     plan to treat and resolve the symptoms.

7          4.19 Defendants refuse to provide mental health counseling to inmates until
8
     twenty-eight days prior to their release date. If a patient lacks a release date, as was the
9
     case with Mr. Stuller, no counseling is provided. Mr. Stuller’s parents were forced to
10

11   hire an outside mental health provider to visit Mr. Stuller in the jail on a weekly basis in

12   order for him to receive any counseling at all. Inmates who lack these resources or
13
     supports do not receive this level of treatment.
14
           4.20 Defendants’ failure to adequately screen for mental health conditions
15

16   violates well-established national standards, including those published by the NCCHC.
17         4.21 NCCHC’s 2014 publication of “Standards for Health Services in Jails”
18
     require jails to inquire during the receiving screening into “[p]ast or current mental
19
     illness, including hospitalizations,” as well as any “[h]istory of or current suicidal
20

21   ideation.” See NCCHC Standard J-E-02, p. 71 (2014) (Receiving Screening). These
22
     inquiries are designed “to ensure that patients with known illnesses and those on
23
     medications are identified for further assessment and continued treatment.” See id.
24

25
                                                                  PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                           Attorneys At Law
     • Page 12                                                       522 W. Riverside, Suite 560
                                                                        Spokane, WA 99201
                                                                     Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP      ECF No. 37    filed 04/19/19   PageID.342 Page 13 of 25



           4.22 Additionally, NCCHC standards require jails to provide a more
1

2    comprehensive mental health screening for all inmates within 14 days of admission,
3
     including inquiries into psychiatric hospitalization, suicidal behavior and ideation, and
4
     psychotropic medications, with further referral for evaluation and treatment for
5

6
     individuals with positive mental illness screens. See NCCHC Standard J-E-05 (Mental

7    Health Screening and Evaluation).
8
           4.23 This process includes compiling medical records from community mental
9
     health providers to create a complete mental health history and is designed to identify
10

11   people with mental illness “soon after admission to prevent deterioration of their level

12   of functioning and to [ensure that they] receive necessary treatment in a timely fashion.”
13
     See NCCHC Standard J-E-04 (Initial Health Assessment), J-E-05.
14
           4.24 Defying national standards, Defendants use solitary confinement as a
15

16   substitute for providing actual mental health treatment services.
17         4.25 As a result, inmates can and do remain untreated, floridly psychotic, or
18
     otherwise symptomatic for the entire length of their incarceration, lasting months or even
19
     years, causing immeasurable pain and suffering and risking permanent injury and death.
20

21         D.     Plaintiff Suffered Injury as a Result of Defendants’ Actions
22
           4.26 Josh Stuller is a person with a mental illness. He was booked into the
23
     CCRJC on October 11, 2015, due to conduct caused by a mental illness, after his family
24

25
                                                                 PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                          Attorneys At Law
     • Page 13                                                      522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP      ECF No. 37   filed 04/19/19   PageID.343 Page 14 of 25



     discovered delusional, paranoid, and arguably threatening writings in his bedroom. He
1

2    would eventually be acquitted on all criminal charges with a finding of Not Guilty by
3
     Reason of Insanity.
4
           4.27 Shortly after his arrival at CCRJC, Mental Health Manager Leslie Carlson
5

6
     met with Mr. Stuller. She recorded that he reported suffering from schizophrenia,

7    depression, and anxiety and that he had been without his anti-psychotic medications for
8
     twenty-four hours.
9
           4.28 Ms. Carlson further noted that Mr. Stuller stated that he was not suicidal or
10

11   homicidal. Despite this, she stated that “it would be wise to keep him in a holding cell

12   until we can detox and stabalize [sic] him and monitor him.”
13
           4.29 Consistent with Chelan County’s standard pattern, practices, and policies,
14
     Mr. Stuller was then placed in solitary confinement and isolated, with almost no
15

16   substantial contact with other persons. This occurred not because Mr. Stuller had
17   violated rules that warranted punishment, posed a danger to himself or others, or was at
18
     risk of harm from other inmates. There is no indication that Plaintiff Stuller needed to
19
     be segregated from the general population. In fact, he stated in his first encounter with
20

21   Ms. Carlson that he was not suicidal or homicidal.
22
           4.30 Rather, he was placed in solitary confinement for the explicit reason that he
23
     suffered from a disability—with the likely result that his condition would be worsened
24

25
                                                                PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                          Attorneys At Law
     • Page 14                                                      522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP       ECF No. 37   filed 04/19/19   PageID.344 Page 15 of 25



     by such confinement.
1

2          4.31 Because Mr. Stuller did not have a release date assigned upon admission,
3
     Defendants did not provide him with any mental health counseling. His parents hired a
4
     private mental health provider to visit him once a week for 30-60 minutes.
5

6
           4.32 When Mr. Stuller was permitted to visit with his counselor or other visitors,

7    he was regularly required to remain in a locked cage or in a room with a divider between
8
     him and his visitor, preventing actual human contact.
9
           4.33 For four months, Mr. Stuller was not even provided basic hygiene like
10

11   haircuts or the ability to shave.

12         4.34 Mr. Stuller remained in solitary confinement until he was eventually
13
     released from CCRJC thirteen months later, on November 1, 2016.
14
           4.35 Solitary confinement caused Mr. Stuller severe mental anguish and
15

16   suffering and exacerbated his mental health symptoms. Throughout Mr. Stuller’s
17   thirteen-month stay at CCRJC, Ms. Carlson and others documented his very poor and
18
     worsening mental condition, to include auditory hallucinations that were eventually
19
     joined by visual hallucinations as the months passed.
20

21         4.36 Defendants observed and were well aware of the suffering caused by
22
     unnecessary and unwarranted isolation but minimized it as simple boredom. For
23
     instance, On November 17, 2015, Ms. Carlson noted that “he is doing fine/just tired of
24

25
                                                                 PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                         Attorneys At Law
      • Page 15                                                     522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP       ECF No. 37    filed 04/19/19   PageID.345 Page 16 of 25



     being cooped up all day” and on December 16, 2015, noted that “other than being bored
1

2    and cooped up he is doing pretty well.”
3
           4.37 Rather than respond appropriately and legally to Mr. Stuller’s medical
4
     condition and disability, Defendants isolated him further. He was denied visits from his
5

6
     family (one of the rare times he had any social interaction with anyone) a total of forty-

7    eight times, for reasons such as a malfunctioning elevator, the local Apple Blossom
8
     Festival, being understaffed, or for no reason at all.
9
           4.38 Defendants failed to adequately treat Mr. Stuller’s symptoms with
10

11   medication and/or therapy. For example, defendants gave an injected medication which

12   temporarily lessened but failed to eliminate his symptoms. Defendants did not try
13
     different medications to adequately treat his symptoms. In March of 2016, the jail ran
14
     out of the partially effective injected medication but did not provide an alternative
15

16   medication, instead choosing to leave Mr. Stuller unmedicated and allowing his
17   hallucinations to return unchecked. On March 22, 2016, Ms. Carlson noted that Plaintiff
18
     Stuller had visual and auditory hallucinations: “big hairy spiders and cockroaches are
19
     what he sees . . . the voices are louder and meaner now causing him more anxiety.”
20

21         4.39 On May 11, 2016, Plaintiff Stuller was moved to a new isolation room,
22
     where he remained until his release on November 1, 2016.
23
           4.40 Upon his release from CCRJC, Plaintiff Stuller entered court-ordered
24

25
                                                                  PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                           Attorneys At Law
     • Page 16                                                       522 W. Riverside, Suite 560
                                                                        Spokane, WA 99201
                                                                     Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP      ECF No. 37    filed 04/19/19   PageID.346 Page 17 of 25



     inpatient treatment at Eastern State Hospital. Proving that Mr. Stuller’s condition could
1

2    have been treated at CCRJC, he promptly responded to appropriate treatment at the
3
     hospital, experienced full remission of his symptoms, and was successfully released into
4
     the community well in advance of his final commitment date. Mr. Stuller’s thirteen-
5

6
     month ordeal of isolation was completely unnecessary and preventable.

7          4.41 The lack of mental health treatment and deleterious solitary confinement
8
     conditions caused Plaintiff Stuller to suffer from unabated and worsening symptoms of
9
     his mental illness, which were not relieved until he was released from CCRJC and
10

11   received treatment at Eastern State Hospital.

12         4.42 Defendants also caused Plaintiff Stuller severe emotional and psychological
13
     damage and distress throughout his imprisonment, as well as similar damage and distress
14
     that is ongoing and possibly permanent.
15

16                              V.    CAUSES OF ACTION
17                                       COUNT ONE
18
      Violation of The Eighth Amendment to The U.S. Constitution (42 U.S.C. § 1983)
19
           6.1    Defendants’ placement of Plaintiff and other inmates in indefinite solitary
20

21   confinement due to their disability is the policy, practice and custom of CCJRC.
22
           6.2    Defendants’ placement of Plaintiff and other inmates in indefinite solitary
23
     confinement due to their disability is done under color of state law.
24

25
                                                                 PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                          Attorneys At Law
     • Page 17                                                      522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP       ECF No. 37     filed 04/19/19   PageID.347 Page 18 of 25



            6.3    By placing and retaining Plaintiff and other inmates with disabilities in
1

2    solitary confinement, Defendants deprived Plaintiff and continue to deprive other
3
     inmates of basic human needs, including but not limited to routine social interaction,
4
     environmental and sensory stimulation, regular physical exercise, sleep and other
5

6
     essential activities.

7           6.4    By placing and retaining Plaintiff and other with disabilities inmates in
8
     solitary confinement, Defendants created an unreasonable risk of serious harm to the
9
     psychological and physical health and safety of Plaintiff and other inmates and in fact
10

11   caused psychological and physical harm to Plaintiff and other inmates.

12          6.5    By placing and retaining Plaintiff and other inmates with disabilities in
13
     solitary confinement, Defendants have acted, and continue to act, with deliberate
14
     indifference to the psychological and physical harm that such confinement threatens to
15

16   inflict, has inflicted, and currently inflicts, on Plaintiff and other inmates.
17          6.6    Defendants’ policy, practice and custom of solitary confinement for people
18
     with disabilities, together with Defendants’ deliberate indifference to the significant
19
     psychological and physical harm that their policy has inflicted and currently inflicts on
20

21   Plaintiff Stuller and other inmates, violates the prohibition on cruel and unusual
22
     punishment guaranteed by the Eighth and Fourteenth Amendments to the Constitution.
23
            WHEREFORE, Plaintiff requests relief as outlined below.
24

25
                                                                   PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                            Attorneys At Law
      • Page 18                                                        522 W. Riverside, Suite 560
                                                                          Spokane, WA 99201
                                                                       Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP        ECF No. 37     filed 04/19/19   PageID.348 Page 19 of 25



                                            COUNT TWO
1

2             Violation of The Fourteenth Amendment to The U.S. Constitution
                                     (42 U.S.C. § 1983)
3

4           6.7    Defendants’ placement of Plaintiff Stuller and other inmates in indefinite

5    solitary confinement due to their disabilities is the policy, practice and custom of
6
     CCJRC.
7
            6.8    Defendants’ placement of Plaintiff Stuller and other inmates in solitary
8

9    confinement due to their disabilities is done under color of state law.
10
            6.9    When compared to the conditions of confinement for CCRJC inmates who
11
     are not disabled, the conditions experienced by disabled inmates such as Plaintiff Stuller
12

13
     are atypical and significantly more severe.

14          6.10 Defendants did not afford Plaintiff Stuller and other inmates with
15
     disabilities a reasonable opportunity to exit solitary confinement, such as periodic
16
     administrative review of their classification coupled with treatment designed to establish
17

18   their fitness to live in less restrictive housing.

19          6.11 Inmates in Administrative or Disciplinary Segregation at CCRJC who are
20
     not disabled have opportunities per CCRJC policy to have their housing classification
21
     reviewed and improved.
22

23          6.12 Because Defendants follow policies, practices and customs of imposing an

24   atypical and significant hardship on disabled inmates such as Plaintiff Stuller, and
25
                                                                    PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                            Attorneys At Law
      • Page 19                                                        522 W. Riverside, Suite 560
                                                                          Spokane, WA 99201
                                                                       Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP      ECF No. 37    filed 04/19/19   PageID.349 Page 20 of 25



     because Defendants denied Plaintiff Stuller and continue to deny other inmates with
1

2    disabilities the opportunities that other inmates have for review and improvement of their
3
     restrictive housing, Defendants have deprived Plaintiff Stuller and continue to deprive
4
     other inmates with disabilities of a protected liberty interest without due process of law,
5

6
     in violation of the Fourteenth Amendment to the United States Constitution.

7          WHEREFORE, Plaintiff requests relief as outlined below.
8
                                        COUNT THREE
9
        Violation of The Americans with Disabilities Act (42 U.S.C. § 12132 et seq.)
10

11         6.13 Under the Americans with Disabilities Act, “no qualified individual with a

12   disability shall, by reason of such disability, be excluded from participation in or be
13
     denied the benefits of the services, programs, or activities of a public entity, or be
14
     subjected to discrimination by any such entity.” 42 U.S.C. § 12132.
15

16         6.14 Defendant Chelan County is a public entity as defined in 42 U.S.C.
17   §12131(1)(A).
18
           6.15 Plaintiff and other inmates are qualified individuals with a disability, as that
19
     term is defined in 42 U.S.C. §12102(2). They all suffer from an impairment that
20

21   substantially limits one or more “major life activities,” including, inter alia, caring for
22
     oneself, eating, sleeping, speaking, learning, reading, concentrating, thinking,
23
     communicating, and working. See 42 U.S.C. §12102(2)(A).
24

25
                                                                 PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                          Attorneys At Law
     • Page 20                                                      522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP        ECF No. 37   filed 04/19/19   PageID.350 Page 21 of 25



           6.16 The programs, services, and activities that Defendants provide to
1

2    individuals incarcerated at CCRJC include, inter alia, mail and telephone services, in-
3
     person visitation, hygiene activities, outdoor exercise, administrative, disciplinary, and
4
     classification proceedings, the “kite” and grievance systems, library services, access to
5

6
     reading materials, commissary services, and educational, vocational, religious,

7    recreational, and other programming.
8
           6.17 Defendants discriminate against, unjustly segregate, and fail to make
9
     reasonable modifications to policies, practices, and procedures for Plaintiff Stuller and
10

11   other inmates with disabilities. As a result, Plaintiff Stuller and other inmates with

12   disabilities were or are excluded from participation in and denied the benefits of
13
     CCRJC’s services, programs, and activities by their housing in solitary confinement
14
     solely on the basis of their disability.
15

16         WHEREFORE, Plaintiff requests relief as outlined below.
17                                         COUNT FOUR
18
                      Violation of the Rehabilitation Act (29 U.S.C. § 794)
19
           6.18 Under Section 504 of the Rehabilitation Act, “[n]o otherwise qualified
20

21   individual with a disability in the United States . . . shall, solely by reason of her or his
22
     disability, be excluded from the participation in, be denied the benefits of, or be subjected
23

24

25
                                                                  PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                           Attorneys At Law
      • Page 21                                                       522 W. Riverside, Suite 560
                                                                         Spokane, WA 99201
                                                                      Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP       ECF No. 37    filed 04/19/19   PageID.351 Page 22 of 25



     to discrimination under any program or activity receiving Federal financial assistance.”
1

2    See 29 U.S.C. § 794(a).
3
           6.19 At all relevant times, Defendant Chelan County received Federal financial
4
     assistance as that term is used in 29 U.S.C. § 794, including receiving funding under the
5

6
     U.S. Department of Justice’s State Criminal Alien Assistance Program (SCRAAP).

7          6.20 All of the operations of Defendant Chelan County qualify as “programs or
8
     activities,” as those terms are defined in 29 U.S.C. § 794(b). This includes all operations
9
     of CCRJC.
10

11         6.21 Plaintiff and other inmates with disabilities are qualified individuals with

12   disabilities as that term is defined in 29 U.S.C. § 705(20) and 42 U.S.C. § 12102.
13
           6.22 By its policies, practices, and procedures, Defendant Chelan County
14
     violated the rights of Plaintiff Stuller and continues to violate the rights of other inmates
15

16   with disabilities under the Rehabilitation Act by discriminating against them, excluding
17   them from, and denying them the benefits of the operations of the Chelan County Jail.
18
           WHEREFORE, Plaintiff Stuller requests relief as outlined below.
19
                                VI. PRAYER FOR RELIEF
20

21         WHEREFORE, Plaintiff requests that this Court:
22
           A.     Issue judgment in favor of Plaintiff Stuller and against Defendants;
23
           B.     Issue a declaratory judgment that the conduct, conditions, and treatment
24

25
                                                                  PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                           Attorneys At Law
      • Page 22                                                       522 W. Riverside, Suite 560
                                                                         Spokane, WA 99201
                                                                      Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP     ECF No. 37    filed 04/19/19   PageID.352 Page 23 of 25



     described in this Complaint violate the constitutional and statutory rights of Plaintiff
1

2    and other inmates with disabilities in the manner identified in this Complaint.
3
          C.     Issue a permanent injunction restraining Defendants from violating the
4
     Eighth and Fourteenth Amendments, the Rehabilitation Act, and the Americans with
5

6
     Disabilities Act in the housing and provision of care in the CCRJC.

7         D.     Issue an order retaining jurisdiction over this case to ensure Defendants’
8
     full compliance with the foregoing injunction;
9
          E.     Award all legally recoverable damages to Plaintiff Stuller in an amount to
10

11   be shown at trial.

12        F.     Issue an award for Plaintiff’s costs, litigation expenses, and reasonable
13
     attorney’s fees pursuant to 42 U.S.C. § 1988 and 42 U.S.C. § 12205.
14
          G.     Such other and further relief as this Court may deem just and equitable.
15

16        DATED April 19, 2019.
17                                  PAUKERT & TROPPMANN, PLLC

18                                  By /s/ Andrew S. Biviano, WSBA #38086
19
                                    ANDREW S. BIVIANO, WSBA #38086
                                    Email: abiviano@pt-law.com
20                                  BREEAN L. BEGGS, WSBA #20795
                                    Email: bbeggs@pt-law.com
21
                                    MARY ELIZABETH DILLON, WSBA #50727
22                                  Email: bdillon@pt-law.com
                                    522 W. Riverside Avenue, Suite 560
23
                                    Spokane, Washington 99201
24                                  Telephone: (509) 232-7760
                                    Fax: (509) 232-7762
25
                                                                PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                         Attorneys At Law
     • Page 23                                                     522 W. Riverside, Suite 560
                                                                      Spokane, WA 99201
                                                                   Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP   ECF No. 37   filed 04/19/19   PageID.353 Page 24 of 25



                                 TERRELL MARSHALL LAW GROUP, PLLC
1

2                                TOBY J. MARSHALL, WSBA #32726
                                 Email: tmarshall@terrellmarshall.com
3
                                 936 North 34th Street, Suite 300
4                                Seattle, Washington 98103
                                 Telephone: (206) 816-6603
5                                Fax: (206) 319-5450
6
                                 Attorneys for Plaintiff
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                             PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                      Attorneys At Law
     • Page 24                                                  522 W. Riverside, Suite 560
                                                                   Spokane, WA 99201
                                                                Telephone (509) 232-7760
     Case 2:18-cv-00178-RMP       ECF No. 37    filed 04/19/19   PageID.354 Page 25 of 25




1                                CERTIFICATE OF SERVICE
2

3
                  I hereby certify that on the 19th day of April, 2019, I electronically filed
4

5    and served a copy of this document using the CM/ECF filing system which will send
6
     notification of such filing to the following:
7

8
            Andrew S. Biviano            abiviano@pt-law.com;
9
                                         hhoffman@pt-law.com
10
            Breean L. Beggs              bbeggs@pt-law.com
11

12
            Mary Elizabeth Dillon        bdillon@pt-law.com

13          Patrick McMahon              patm@carlson-mcmahon.org;
                                         FrancescaN@carlson-mcmahon.org
14

15          David L. Force               davidf@carlson-mcmahon.org
16
            Toby J. Marshall             tmarshall@terrellmarshall.com
17

18          I declare under penalty of perjury under the laws of the United States of America
     that the foregoing is true and correct.
19

20

21                                                   /s/ Andrew S. Biviano
                                                     Andrew S. Biviano
22

23

24

25
                                                                  PAUKERT & TROPPMANN, PLLC
     SECOND AMENDED COMPLAINT • NO. 2:18-CV-178                           Attorneys At Law
     • Page 25                                                       522 W. Riverside, Suite 560
                                                                        Spokane, WA 99201
                                                                     Telephone (509) 232-7760
